Citation Nr: 1216084	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-01 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Evaluation of pseudophakia, right eye, with optic nerve damage, central retinal scar, and posterior chamber calcification, currently rated 40 percent from January 27, 2010. 

2.  Evaluation of pseudophakia, right eye, with optic nerve damage, central retinal scar, and posterior chamber calcification, rated 30 percent prior to December 1, 2008. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 2000 to January 2001, active duty from July 2006 to August 2007, and active duty for training from February 2008 to June 2008.  The record indicates that the Veteran has also had additional periods of service.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The May 2007 rating decision granted service connection and assigned a 10 percent rating for the Veteran's right eye disability.  In July 2007 the RO determined that clear and unmistakable error had been made in the May 2007 rating decision and assigned the Veteran a 30 percent rating for his right eye disability, from the date of service connection.  In a May 2011 rating decision, the RO increased the Veteran's right eye disability evaluation to 40 percent, effective from January 27, 2010.
 
The Board notes that the May 2007 rating decision granted service connection for a number of disabilities.  The Veteran expressed disagreement with the ratings assigned for six of his newly service-connected disabilities.  Appropriate statements of the case were issued by the RO.  The Veteran, however, only appealed the right eye evaluation, and this is the only issue currently in appellate status before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a statement received by the RO in September 2009, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  The Veteran has not yet been scheduled for a hearing.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


